                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

            TERRIE BEAVERS,
                                                    Case No. 18-cv-11688
                 Plaintiff,
                                               UNITED STATES DISTRICT COURT
                    v.                                    JUDGE
                                                    GERSHWIN A. DRAIN
  COMMISSIONER OF SOCIAL SECURITY.
                                              UNITED STATES MAGISTRATE JUDGE
                Defendant.                            DAVID R. GRAND

______________________________/

       ORDER ACCEPTING AND ADOPTING REPORT AND
   RECOMMENDATION [#15] DENYING PLAINTIFF’S MOTION FOR
    SUMMARY JUDGMENT [#11] AND GRANTING DEFENDANT’S
          MOTION FOR SUMMARY JUDGMENT [#13]

      This matter is before the Court on cross motions for summary judgment

regarding the Commissioner’s decision to deny social security disability benefits to

Plaintiff. Dkt. Nos. 16, 21. This Court referred the matter to Magistrate Judge

David R. Grand. On June 19, 2019, he issued a Report and Recommendation

recommending that this Court deny Plaintiff’s Motion for Summary Judgment and

grant Defendant’s Motion for Summary Judgment. Dkt. No. 15, pg. 1 (Pg. ID

1023). Neither party has filed objections to the Magistrate Judge’s Report and

Recommendation, and the time for filing objections has expired. See 28 U.S.C. §

636(b)(1)(C). Upon review of the parties’ briefing and the Magistrate Judge’s

Report and Recommendation, the Court concludes that the Magistrate Judge

                                          1
reached the correct conclusion. Therefore, the Court hereby ACCEPTS and

ADOPTS Magistrate Judge Grand’s June 19, 2019 Report and Recommendation

[#15] as this Court’s findings of fact and conclusions of law. Plaintiff’s Motion for

Summary Judgment [#11] is DENIED and Defendant’s Motion for Summary

Judgment [#13] is GRANTED.

      SO ORDERED.


Dated:       August 1, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, August 1, 2019, by electronic and/or ordinary mail.

                                       s/Teresa McGovern
                                       Case Manager




                                          2
